Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
Applicants response filed 06/03/2022 has been entered. Claims 1-2 and 4-13 remain pending, claims 1, 4, 5 have been amended and claim 3 has been canceled.

Response to Arguments
Applicant’s arguments, see response, filed 06/03/2022, with respect to the 35 U.S.C. 103 rejections on claims 1 and 8-13 over U.S. Pub. No. 2016/0184145 to Morimoto et al. in view of U.S. Pub. 2014/0330236 to Schonbeck et al. have been fully considered and consider the rejection to be rendered moot by the amendments.  The 35 U.S.C. 103 rejections of claims 1 and 8-13 has been withdrawn. 
Applicant’s arguments, see response, filed 06/03/2022, with respect to the 35 U.S.C. 103 rejections on claims with respect to the 35 U.S.C. 103 rejection on claim 2 over U.S. Pub. No. 2016/0184145 to Morimoto et al. in view of U.S. Pub. 2014/0330236 to Schonbeck et al., and in further view of U.S. Pub. 2011/0098668 to Thorson et al. have been fully considered and consider the rejection to be rendered moot by the amendments.  The 35 U.S.C. 103 rejection of claim 2 has been withdrawn. 
Applicant’s arguments, see response, filed 06/03/2022, with respect to the 35 U.S.C. 103 rejections on claims with respect to the 35 U.S.C. 103 rejections on claims 6 and 7 over U.S. Pub. No. 2016/0184145 to Morimoto et al. in view of U.S. Pub. 2014/0330236 to Schonbeck et al. and further in view of U.S. Pub. 2016/0058628 to Morimoto et al. have been fully considered and consider the rejection to be rendered moot by the amendments.  The 35 U.S.C. 103 rejections of claims 6 and 7 has been withdrawn. 

Allowable Subject Matter
Claims 1-2, and 4-13 are allowed as for the reasons outlined in the prior office action filed on 03/22/2022.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROY KIM whose telephone number is (571)272-6369. The examiner can normally be reached M-F 7AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nicholas Weiss can be reached on (571)-270-1775. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROY KIM/Examiner, Art Unit 3781            

/NICHOLAS J. WEISS/Supervisory Patent Examiner, Art Unit 3781